COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Cody Crymes v. The State of Texas

Appellate case numbers: 01-15-00201-CR
                        01-15-00202-CR
                        01-15-00203-CR
                        01-15-00204-CR
                        01-15-00205-CR

Trial court case numbers: 17161
                          17162
                          17163
                          17164
                          17165

Trial court:             253rd District Court of Chambers County

       On March 20, 2015, counsel for appellant filed motions to dismiss in each of the above
referenced cause numbers. The motions are DENIED, without prejudice to refiling.
Voluntary motions to dismiss in criminal cases must be signed by the appellant pursuant to the
Texas Rules of Civil Procedure. See TEX. R. APP. P. 42.2(a).
       For the benefit of counsel, any further motion to dismiss for these appeals may be
combined into one motion, as long as all applicable cause numbers are listed and the motion is
signed by the appellant.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 24, 2015